Citation Nr: 0718753	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-44 0773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1966 to July 1969.  He also had a period of service from July 
9, 1969, to May 1971 that has been characterized as under 
other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003, December 2004, and April 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  

The Board notes that the veteran had initiated an appeal of a 
denial of service connection for intervertebral disc syndrome 
(IVDS).  However, the veteran did not perfect his appeal as 
to that claim, and it is therefore not before the Board.  See 
38 C.F.R. § 20.202 (2006). 

The veteran's disability rating for PTSD was increased from 
30 percent to 50 percent in the course of this appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded, or until 
the veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 
35, 38 (1992).  In the instant case the veteran's attorney 
has stated that the increased evaluation of 50 percent does 
not satisfy his appeal for a higher rating.  In fact, at a 
February 2007 hearing before the undersigned Veterans Law 
Judge, counsel asked specifically that the veteran be 
assigned a 70 percent rating for his PTSD.  Accordingly, the 
Board concludes that the issue of entitlement to a higher 
rating for PTSD remains properly before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is evidenced by occupational and 
social impairment with reduced reliability and productivity 
due to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an award of TDIU have been not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004 and January 2005.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated one of the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to each of the specific benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) for each of the captioned issues, 
and two supplemental statements of the case (SSOCs) reporting 
the results of its reviews, the issues, and the text of the 
relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claims.  The 
veteran's attorney has suggested that another VA PTSD 
examination should be conducted.  The Board, however, is 
satisfied that another examination is not necessary because 
there is sufficient current, competent medical information of 
record to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
no duty to inform or assist that was unmet.

II.  PTSD

The veteran was service connected for PTSD in 1995.  The 
assigned rating was increased from 10 percent to 30 percent 
by a rating decision dated in March 2001.  Correspondence 
received in January 2003 was construed by the RO to be a 
claim for an increased rating.  By a decision dated in 
December 2004, the rating was increased to 50 percent.  As 
noted, the veteran, through counsel, contends that he should 
be rated as 70 percent disabled for his PTSD.  

The veteran was afforded a VA PTSD examination in September 
2004.  The veteran reported to his examiner that he had been 
having more flashbacks for some reason over the last several 
months, that they were intrusive, and that they precipitated 
anger in him.  The veteran reported that he had worked in 
construction since leaving service, even owning his own 
company for three years.  He noted that he had trouble 
working for other people because he did not like being told 
what to do.  The examiner noted that the veteran had not 
worked at all since 1996.  

The veteran reported having been married five times.  The 
first four lasted from one to seven years, all ending in 
divorce.  He was married to his current wife for more than 13 
years at the time of the examination.  He reported that 
alcohol abuse was a problem within all of the marriages 
because, when he drank, he would get even angrier.  The 
veteran reported that he currently had one friend whom he saw 
every few days, but otherwise had little contact with other 
people, and was not involved with any organizations.  He 
reported spending his free time watching television.  He 
reported a previous alcohol abuse problem, but averred that 
he had abstained since about 1998 or 1999.  

The veteran reported that, when he had been drinking, he got 
into a lot of fights, but that they had subsided, though not 
been eliminated, with sobriety.  He reported suicidal 
ideation in the past, but had never attempted suicide.  He 
denied homicidal ideation, except for one police officer who 
allegedly had beaten him up.  

On examination, the examiner reported that the veteran was 
well-groomed, cooperative, and pleasant, maintaining good eye 
contact.  There was no inappropriate behavior during the 
examination.  Speech was both relevant and coherent, and 
there was no sign of any irrelevant, illogical, or obscure 
speech patterns.  The veteran described times when he would 
go off into "another world," but the examiner noted that 
this did not appear to be typical of hallucinations 
associated with a psychotic disorder.  Mood was slightly 
dysthymic with a corresponding affect.  He was oriented as to 
time, place, and person.  Memory appeared to be intact, but 
he had some difficulty in concentrating.  

The examiner found that there did not appear to be any 
impairment of thought process or communication.  There did 
not appear to be any sign of a delusional framework present, 
though the veteran reported times when, for example, while 
sitting in his chair, he would reach to pet his dog and the 
dog would not be there.  The veteran did not describe any 
behavior that appeared to the examiner to be obsessive or 
ritualistic in nature.  He indicated that, when he was 
working on a project, he had his own organized way to do 
things to facilitate reassembly.  

The veteran described some specific situations where he could 
feel anxious, but none of these, in the examiner's opinion, 
reached the level of a panic attack.  There was no somatoform 
disorder present.  He reported frequent depression.  He also 
reported that sleep was problematic, often lasting only two 
hours or so; sleep was said to be impaired by chronic neck 
and back pain.  The veteran reported Vietnam-related 
flashbacks and periodic dreams about his time in Vietnam.  He 
reported that it was hard for him to be around people. 

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD.  There was no 
diagnosis in Axis II (personality disorders and mental 
retardation).  The Axis III (general medical conditions) 
diagnoses were chronic neck and tail bone pain with 
surgeries, heart attack, and seizures.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
poor finances, unemployment, estrangement from children, and 
poor social support system.  The Axis V (global assessment of 
functioning (GAF) score) report was 50.  

The examiner noted that, since the veteran's last 
examination, he appeared to be doing better in his marriage, 
but had become increasingly isolated from other people, had 
stopped attending AA meetings, and no longer attended 
veterans' events.  The examiner also noted that the veteran's 
active alcoholism in previous marriages had resulted in chaos 
that was, at least in part, a cause of his estrangement from 
his children from earlier marriages.  The examiner noted that 
the veteran's sobriety after a long history of alcohol abuse 
was a "tremendous move" in a positive direction, that he 
was willing to participate in psychotherapy, and was open to 
more intensive treatment experiences.  The examiner also 
noted, however, that the veteran's chronic back pain was 
increasing the veteran's sense of helplessness; as a result, 
his prognosis remained guarded.  

Of record are more recent records, from 2006, including 
reports of the veteran's individual therapy sessions with his 
treating psychologist, reports from his treating 
psychiatrist, and reports from his primary care physician.  

A psychiatric note dated in April 2006 shows that the veteran 
was fairly well-groomed, alert, cooperative, and friendly.  
He continued to have severe relational problems with his wife 
that aggravated his PTSD symptoms, especially anxiety, 
depressive symptoms, insomnia, and poor appetite.  He 
reported no suicidal, homicidal, or assaultive ideations, and 
no psychotic symptoms.  He was noted to be compliant with his 
medications, and to not be abusing them.  He was reportedly 
agreeable to counseling.  

Reports of weekly or biweekly individual therapy sessions 
with B.M., Ph.D., related ongoing therapeutic efforts, often 
stating that the veteran was doing better.  They indicate an 
effort to get the veteran to address what the therapist 
termed "learned helplessness," and the need to challenge 
this problem behavior pattern and the associated problem 
cognitions in his life.  Dr. M. stressed throughout that the 
veteran's goal needed to be moving towards taking better 
emotional and physical care of himself rather than focusing 
on specific familial issues and focusing on what was not 
going right for him.  In one session, the veteran agreed that 
he had already been able to make a lot of positive changes in 
his life, though he was still frustrated that his life was 
not better.  On some occasions, the veteran reported 
increasing activity with a buddy with whom he was buying, 
refurbishing, and selling old cars.  He reported that this 
not only got him out of the house, but was also something he 
enjoyed.  In some reports the veteran reported being more 
relaxed, but he also reported that nightmares had 
inexplicably returned.  Dr. M. noted in a June 2006 treatment 
note that the veteran agreed that he had been able to make a 
lot of positive changes in his life.

An October 2006 primary care physician's note, discussed in 
more detail below, indicated ongoing treatment for chronic 
pain syndrome.

At the veteran's February 2007 hearing, his attorney 
indicated that he had been taking 40 mg. per day sertraline 
HCL (Zoloft), and the veteran testified that the dosage had 
been increased to 60 mg. per day three months ago.  The 
veteran also testified at his hearing that he had what his 
attorney chose to term as panic attacks perhaps every other 
day.  Asked by his attorney if he was having current 
difficulties with anger management, the veteran testified 
that he was not.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned 50 percent rating, and that an increase is 
not warranted by the evidence of record.  

Relating both the September 2004 examination report and the 
current treatment records from 2006 to the rating criteria, 
the Board finds that the veteran meets the rating criteria 
for a 30 percent rating because the evidence shows that he 
generally functions satisfactorily with routine behavior, 
self-care, and conversation normal, albeit with depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment 
that may (or may not) be related to the PTSD.  Taking into 
account the requirement that the higher of two evaluations 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating, the Board 
finds that the veteran can be said to meet the rating 
criteria for the currently assigned 50 percent rating because 
of what the veteran, in his testimony, perceived to be 
frequent panic attacks, and because of disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

However, a higher, 70 percent, rating is not warranted 
because there is no evidence of current suicidal ideation; no 
obsessive ritualistic behavior; no evidence of illogical, 
obscure, or irrelevant speech; no evidence of near-continuous 
panic; no evidence of impaired impulse control as defined in 
the rating criteria; no spatial disorientation; and no 
evidence of neglect of personal appearance and hygiene.  
There is some evidence of difficulty in adapting to stressful 
circumstances and reduced ability (but not inability) to 
establish and maintain effective relationships.  The evidence 
shows that the veteran has been married to his current wife 
for more than 15 years, and that he has an ongoing personal 
and working relationship with a friend with whom he has been 
refurbishing cars.  

In sum, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 50 percent rating, and that in 
increase is not warranted by the medical evidence of record.

III.  TDIU

Of record are copious records from the Social Security 
Administration (SSA), many of which consist of duplicates of 
VA treatment records.  The veteran is receiving SSA 
disability payments, and has been from some time.  The 
preliminary SSA award in December 1996 indicated that the 
veteran was considered disabled under the Social Security 
Act.  The several impairments that were considered to be 
severe, and thus warranted SSA disability benefits, were 
Prinzmetal's cardiac angina; left ulnar nerve cubital tunnel 
syndrome; hypertension; degenerative disc disease of the 
cervical spine, status-post C5-6 discectomy and fusion; 
gastrointestinal reflux disease; history of hepatitis C; 
PTSD; and history of alcoholism.  SSA determined that the 
veteran had been disabled since May 3, 1994.  

In an affidavit made by the veteran in the course of his SSA 
claim, he testified that he had not been able to do much work 
since a construction accident in May 1994.  In a statement to 
SSA dated in November 1994, the veteran stated that he had 
been injured on May 3, 1994, in an on-the-job accident 
wherein he was struck by a construction beam that chipped and 
damaged his C6 vertebra, causing neurological problems.  A 
private treatment note from the Southland Family Medicine 
Center, dated in February 1996, indicates that the veteran 
reported that he was off work completely, and was unable to 
work more than an hour without severe back pain, weakness, 
etc.  There are suggestions, throughout the record, by 
medical care providers that the veteran's chronic pain 
related to his neck injury underlies much of his depressive 
symptomatology.  

A May 2001 SSA disability determination transmittal sheet 
indicates that the veteran's SSA award was based on a primary 
diagnosis of disorders of the back, and a secondary diagnosis 
of epilepsy.  (The record shows that the veteran experienced 
seizures in the course of his withdrawal from alcohol.)

A treatment note dated in October 2006 by the veteran's 
primary medical care provider shows that the veteran 
continues to receive medical care for pain control.  The 
veteran had what his doctor described as chronic pain 
syndrome involving the neck, shoulders, and back.  He was 
currently on methadone, taken three times a day, but wanted 
an increase to four times per day.  The physician noted that 
he would honor the request for increased medication this 
time, but forecast that the increase would not stop the 
veteran from requesting more and more medication in the 
future.  The doctor also noted that the veteran had tried 
several other pain medications in the past; most had not 
worked well; one was no longer prescribed for long-term use.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a); see 
38 C.F.R. § 4.19 (2006) (age may not be a factor in 
evaluating service-connected disability or unemployability); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the veteran's being currently service connected for 
post-traumatic stress disorder, rated as 50 percent 
disabling, award of TDIU is not warranted based on disability 
percentages.  38 C.F.R. § 4.16(a).  It is also the policy of 
the VA, however, that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The Board finds that the veteran is not unemployable due 
solely to his service-connected PTSD disability.  The 
evidence of record makes it quite clear that the veteran has 
been unable to work since 1994 because of an industrial 
accident and history of seizures, both of which are unrelated 
to his service-connected PTSD.  The veteran testified to SSA 
that his inability to work had begun with his construction 
accident that injured his cervical spine.  The veteran also 
reported to a private care provider that he was unable to 
work more than an hour without severe back pain and 
associated weakness.  Nevertheless, the question now before 
the Board is whether PTSD alone has made the veteran 
unemployable.

It is undisputed that the veteran's PTSD has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  38 U.S.C.A. § 1155.  Although records from SSA 
include mention of PTSD among other disabilities, the record 
does not support a conclusion that PTSD alone causes 
industrial impairment such that the veteran cannot engage in 
substantially gainful employment.  As noted above, its effect 
causes reduced reliability and productivity, and difficulty 
in establishing relationships, but the veteran's PTSD has not 
caused deficiencies in most areas, such as work.  In fact, 
the veteran is able to work at certain projects he enjoys, 
such as refurbishing automobiles.  As recently as October 
2006, it was noted by a VA psychologist that the veteran was 
feeling better and was more active.  Indeed, reports prepared 
from May to October 2006 show that the veteran was improving, 
especially as he worked more and got out of the house more.  
Such records do not suggest unemployability; rather, despite 
recurring symptoms of PTSD, the record shows steady 
improvement in day-to-day functioning with fewer problems.  
As noted above, his symptoms are well aligned with the 
criteria for a 50 percent rating, which indicates that he is 
not totally disabled as a result of his PTSD.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the TDIU claim.


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


